*992We affirm. Hostile and/or threatening behavior directed at a supervisor has been found to be misconduct disqualifying a claimant from receiving unemployment insurance benefits (see Matter of Gigi [Commissioner of Labor], 37 AD3d 894, 894-895 [2007]; Matter of Terry [Commissioner of Labor], 23 AD3d 727, 728 [2005]). Here, more than one of the employer’s witnesses testified that claimant threatened the supervisor with physical harm during the altercation. While claimant denied this, his testimony presented a credibility issue for the Board to resolve (see Matter of Messado [City of New York — Commissioner of Labor], 76 AD3d 740, 741 [2010]; Matter of Ponce [Commissioner of Labor], 75 AJD3d 1041, 1042 [2010]). Accordingly, we find no reason to disturb the Board’s decision.
Mercure, A.EJ., Lahtinen, Spain, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.